Title: To George Washington from Major Henry Harnage, 24 May 1779
From: Harnage, Henry
To: Washington, George



Sir
Cambridge [Mass.] May 24th 1779

I take the earliest occasion of Returning you my most sincere thanks for the Attention your Excellency has kindly shewn to my Request of 27th March. Altho’ we have been very particularly unfortunate in not having succeeded; yet Sir, Gratitude will Oblige us ever to Remember the considerate Attention you generously shew’d to Our Sollicitations!
A Thousand Insurmountable Obstacles, join’d to Mrs Harnage’s ill health, has rendered all my endeavours of removing from hence, to Charlotteville, fruitless, We are therefore necessitated to remain here some time longer.
Might I trouble your Excellency again, with what purely relates to us Individuals! I wou’d request, that Shou’d you hear of Our being Exchanged, you wou’d Order us to be Acquainted with it, by the first Opportunity? Certainly it was intended that Capn Hawker, and me, Shou’d be included in the Exchange of Those Invalids belonging to the Troops of Convention, Who were sent into New-york!
My feelings on account of Mrs Harnage’s Distresses are great, and I fear have made me trespass on your Patience. With Sincere Assurances that She, and Capn Hawker, join me, in respect to your Excellency, permit me to Subscribe Myself—your Excellency’s much Obliged and most obedt humble Servt
Henry Harnage
